Citation Nr: 1404470	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active duty service from February 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for coronary artery disease, status post myocardial infarction, and assigned a 10 percent rating (effective October 30, 2009).  A Board hearing was conducted in April 2012.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.


FINDING OF FACT

The Veteran's service-connected coronary artery disease, status post myocardial infarction, is shown to require continuous medication; however, such disability is productive of a workload of greater than 7 METs (Metabolic Equivalent of Task), and is not manifested by cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letter dated in January 2010.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

Since the issue in this case (entitlement to a higher initial rating) is a downstream issue from a claim of service connection (for which a VCAA letter was duly sent in January 2010), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and private treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, afforded the Veteran a pertinent VA examination in March 2010, and afforded the Veteran a Board hearing in April 2012.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim for an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected coronary artery disease, status post myocardial infarction, warrants a higher initial disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected coronary artery disease, status post myocardial infarction, has been rated by the RO under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005, which apply to arteriosclerotic heart disease (coronary artery disease).

Under Diagnostic Code 7005, the following ratings are applied.  A 10 percent rating is warranted for a workload of greater than 7 METs, but not greater than 10 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or, for a workload of greater than 3 METs, but not greater than 5 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or, for a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.


Increased Rating

September 2009 private treatment records show that the Veteran underwent an exercise test which revealed a peak workload of 11 METs.  Contemporaneous stress echocardiography testing revealed normal global function and no regional wall motion abnormalities.

Upon VA examination in March 2010, the Veteran reported taking medication daily for his coronary artery disease.  A contemporaneous exercise test revealed a current METs level of 13.4.  It was noted that the Veteran had no history of congestive heart failure.  A contemporaneous chest x-ray showed mild fibrotic scarring, but otherwise was negative, and showed that the heart was normal size.  A contemporaneous electrocardiogram showed sinus bradycardia with sinus arrhythmia, but was otherwise normal.

At his April 2012 hearing, the Veteran focused his testimony on why he thought he was entitled to an earlier effective date for the award of service connection for coronary artery disease, status post myocardial infarction.

The Veteran has not indicated at any time that his symptoms of coronary artery disease, status post myocardial infarction, have worsened since the time of his March 2010 VA examination.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's coronary artery disease, status post myocardial infarction, under applicable rating criteria.  Under Diagnostic Code 7005, there must be evidence of a workload of no greater than 7 METs, cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction, to warrant a rating in excess of 10 percent.  The medical evidence during the period of claim (including on VA examination) shows that the Veteran's service-connected coronary artery disease, status post myocardial infarction, is productive of a workload of greater than 7 METs, and is not manifested by cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction.

Also, staged ratings are not for application since the Veteran's coronary artery disease, status post myocardial infarction, is adequately contemplated by the existing 10 percent rating during the entire time period in question, for the reasons outlined above.

The Board recognizes the Veteran's contentions.  However, the Board is bound to apply regulatory rating criteria.  For reasons discussed above, the evidence is against a finding that the current impairment warrants a rating in excess of 10 percent under diagnostic criteria.  Should the severity of the coronary artery disease, status post myocardial infarction, increase in the future, the Veteran may always file a claim for an increased rating.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, is not warranted.  The appeal is denied.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


